Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 101

2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significant more for the following reasons.
	Regarding step 1, claim 1 is a method, claim 7 is a one or more non-transitory computer-readable storage media and claim 14 is a system, so they fall within one of the four statutory categories.

Referring to claim 1, regarding step 2A prong 2, the judicial exception is not integrated into a practical application. The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The “annealing system” are a generic computer, i.e., see para. [0019], (e.g., a digital quantum annealing system or a quantum annealing system). Accordingly, the abstract idea is not integrated into a practical application. 
 Regarding step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the mere mention of “annealing system” even if it limits the scope, amounts to 
Regarding claims 2-6, they do not add any feature or subject matter that would resolve the non-statutory deficiencies of the independent claim from which they depend. They are therefore rejected for essentially the same reasons as claim 1.
Referring to claim 7, regarding step 2A prong 1, claim 7 is directed to an abstract idea. Claim 7 recites the limitations “obtaining a set of multivariate quadratic polynomials associated with a multivariate quadratic problem”, “generating an Ising Model connection weight matrix "W" and an Ising Model bias vector "b", at least some elements of the matrix "W" determined based on a set of multivariate quadratic polynomials”, “ providing the matrix "W" and the vector "b" to an annealing system configured to solve problems written according to the Ising Model”, “ obtaining an output from the annealing system that represents a set of integers” and “using the set of integers as a solution to the multivariate quadratic problem defined by the set of multivariate quadratic polynomials.”  Under the broadest reasonable interpretation, these limitations cover performance of the limitations in the mind. There is nothing in the claim that precludes the steps from practically being performed in the mind, perhaps even with the use of a pen and paper. Therefore, the limitations falls within the “Mental processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Referring to claim 7, regarding step 2A prong 2, the judicial exception is not integrated into a practical application. The claim 7 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The 
 Regarding step 2B, claim 7 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the mere mention of “annealing system” even if it limits the scope, amounts to applying the exception on a generic computer. Applying an exception using a generic computer cannot provide an inventive concept. The claim is not patent eligible.
Regarding claims 8-13, they do not add any feature or subject matter that would resolve the non-statutory deficiencies of the independent claim from which they depend. They are therefore rejected for essentially the same reasons as claim 7.
Referring to claim 14, regarding step 2A prong 1, claim 14 is directed to an abstract idea. Claim 4 recites (1) one or more computer-readable storage media configured to store instructions; and (2) one or more processors communicatively coupled to the one or more computer- readable storage media and configured to, in response to execution of the instructions, cause the system to perform operations and the limitations “obtaining a set of multivariate quadratic polynomials associated with a multivariate quadratic problem”, “generating an Ising Model connection weight matrix "W" and an Ising Model bias vector "b", at least some elements of the matrix "W" determined based on a set of multivariate quadratic polynomials”, “ providing the matrix "W" and the vector "b" to an annealing system configured to solve problems written according to the Ising Model”, “ obtaining an output from the annealing system that 
Referring to claim 14, regarding step 2A prong 2, the judicial exception is not integrated into a practical application. The claim 14 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The “annealing system” are a generic computer, i.e., see para. [0019], (e.g., a digital quantum annealing system or a quantum annealing system). Accordingly, the abstract idea is not integrated into a practical application. 
 Regarding step 2B, claim 14 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the mere mention of “annealing system” even if it limits the scope, amounts to applying the exception on a generic computer. Applying an exception using a generic computer cannot provide an inventive concept. The claim is not patent eligible.
Regarding claims 15-20, they do not add any feature or subject matter that would resolve the non-statutory deficiencies of the independent claim from which they depend. They are therefore rejected for essentially the same reasons as claim 14.

			Claim Rejections - 35 USC § 112 


4.	Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.
	As per independent claim 1, the “determined based on a set of multivariate quadratic polynomials” (lines 5-6) is the same as “a set of multivariate quadratic polynomials” (line 2).  Clarification is requested.  Similarly noted independent claims 7 and 14.
Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
6.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zick et al “Experimental quantum annealing: case study involving the graph isomorphism problem” (Applicants’ admission prior art).
	As per independent claim 1, Zick et al disclose the invention substantially as claimed, including:
Claim 1. A method comprising: 
(abstract, lines 1-6; page 1, lines 6-8, 11-12; page 3, lines 20-21; page 4, lines 1-4; equation 3); 
generating an Ising Model connection weight matrix "W" and an Ising Model bias vector "b", at least some elements of the matrix "W" determined based on a (abstract, lines 7-8; page 2, line 24; page 3, lines 2-6; equation 2; page 4, lines 1-2; Fig. 2:1, wherein J corresponds to W and h to b); 
providing the matrix "W" and the vector "b" to an annealing system configured to solve problems written according to the Ising Model (abstract, lines 4-6; page 6, lines 12-14; Fig. 2:2 and 3); 
obtaining an output from the annealing system that represents a set of integers (page 1, lines 12-14; Fig. 2:4); and 
using the set of integers as a solution to the multivariate quadratic problem defined by the (page 1, lines 11-14; page 3, lines 16-17;Fig. 2: output of 3, “Solutions”).
It is noted that Zick et al do not specifically detail the claimed “obtaining a  multivariate quadratic polynomial”.  However, the feature is obvious to one of ordinary skill in the art to try “a set” multivariate quadratic polynomials to get the best solution.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the claimed invention according to Machida’s teachings because the reference disclose a method for solving a problem using annealing system as claimed.
	As per dependent claims 2-6, the detailed features are obvious to a person having ordinary skill in the art.
	Due to the similarity of claims 7-20 to claims 1-6, they are rejected under a similar rationale.

				 	Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan V. Mai whose telephone number is (571) 272-3726.  The examiner can normally be reached on Mon, Wed and Fri from 9:30am to 2:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aimee Li, can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is:
Official	 	(571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Tan V Mai/ 		Primary Examiner, Art Unit 2182